Exhibit 10.5


AMENDMENT TO
NOTE PURCHASE AGREEMENT AND NOTES
AND SECURITY AGREEMENT THEREUNDER
 
This AMENDMENT TO NOTE PURCHASE AGREEMENT AND NOTES AND SECURITY AGREEMENT
THEREUNDER (this “Agreement”) is made and entered into as of this 17th day of
April, 2008 among Berliner Communications, Inc., a Delaware corporation (the
“Company”), and each of the undersigned holders (each, a “Noteholder,” and
collectively, the “Noteholders”) of the Company’s 7% Senior Subordinated Secured
Convertible Notes Due 2008 (each, a “Note” and collectively, the “Notes”).
 
WHEREAS, the Company and Sigma Opportunity Fund, LLC (“Sigma”) are parties to
(i) that certain Note Purchase Agreement, dated as of December 29, 2006 (the
“Note Purchase Agreement”) pursuant to which the Company sold and Sigma
purchased a Note in the original principal amount of $3.0 million (the “Sigma
Note”) and (ii) that certain Security Agreement, dated as of December 29, 2006
(the “Security Agreement”) pursuant to which the Company granted a security
interest in certain collateral to Sigma;
 
WHEREAS, the Company entered into a Joinder Agreement with Pacific Asset
Partners (“Pacific”) and Operis Partners I LLC (“Operis”), dated as of February
2, 2007, pursuant to which (i) the Company sold and Pacific purchased a Note in
the original principal amount of $1.0 million (the “Pacific Note”), (ii) the
Company sold and Operis purchased a Note in the original principal amount of
$500,000 (the “Operis Note”) and (iii) Pacific and Operis became secured parties
under the Security Agreement;
 
WHEREAS, the Company entered into a Joinder Agreement with SIGMA Berliner, LLC
(“SBLLC”), dated as of February 15, 2007, pursuant to which (i) the Company sold
and SBLLC purchased a Note in the original principal amount of $1.5 million (the
“SBLLC Note”, and together with the Sigma Note, the Pacific Note and the Operis
Note, the “Notes”) and (ii) SBLLC became a secured party under the Security
Agreement;
 
WHEREAS, the Note Purchase Agreement, the Notes and the Security Agreement each
reflect Presidential Financial Corporation of Delaware Valley (“Presidential”)
as the lender of a line of credit senior to other lenders;
 
WHEREAS, the Note Purchase Agreement, the Notes and the Security Agreement each
contemplate that the Presidential line of credit and a working capital facility
provided by an approved working capital lender (together, the “Senior Debt”)
shall not exceed $10 million in the aggregate;
 
WHEREAS, the Company and the Noteholders desire to amend the Note Purchase
Agreement, the Notes and the Security Agreement to reflect the replacement of
Presidential as senior lender by PNC Bank, National Association and to raise the
maximum permitted amount of Senior Debt to $15 million.
 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, the parties hereto consent and agree as follows:
 
1. Amendment of Notes. The third paragraph of each of the Sigma Note, Pacific
Note, Operis Note and SBLLC Note is hereby amended and restated in its entirety
to read as follows:
 
“The obligations of the Company under this Note shall rank junior to the
existing line of credit with PNC Bank, National Association in a total amount
not to exceed $15 million secured by a first priority security interest in all
of the Company’s and its Subsidiaries’ assets and the proceeds thereof (the
“Senior Debt”). The obligations of the Company under this Note shall rank senior
to all other obligations of the Company for indebtedness for borrowed money or
the purchase price of property other than the Senior Debt (except for
indebtedness permitted under clause (9) of the definition of Permitted
Indebtedness to the extent that such indebtedness is secured solely by the
equipment purchased or leased). This Note is issued pursuant to the Note
Purchase Agreement and the Holder of this Note and this Note are subject to the
terms and entitled to the benefits of the Note Purchase Agreement.”
 
2. Amendment of Security Agreement. The last sentence of the first paragraph of
the Security Agreement is amended and restated in its entirety to read as
follows:
 
“The lien and security interest granted hereby is junior and subordinate to the
lien and security interest previously and separately granted by us to PNC Bank,
National Association (the “Senior Lender”) in a total amount of up to $15
million which is secured by all our assets and the proceeds thereof and senior
to all of our other indebtedness.”
 
3. Effect of Amendment. To the extent any provision of the Note Purchase
Agreement and the Notes require further amendment or interpretation in order to
effect and implement the intentions of this Agreement, the parties hereto agree
that such amendments shall be deemed to have been made upon execution hereof.
 
4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed via
facsimile, which shall be deemed an original.
 
5. Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity or
enforceability of any other provision and of the entire Agreement shall not be
affected.
 
6. Enforceability. Upon execution of this Agreement by the undersigned
Noteholders, the validity of any waiver, consent or amendment made hereunder
shall be unaffected by the failure of any one or more Noteholders of the Company
to execute this Agreement.
 
7. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware.
 
8. Further Assurances. Following the date hereof, each party shall execute,
deliver, acknowledge and file, or shall cause to be executed, acknowledged,
delivered and filed, all such further instruments, certificates and other
documents and shall take, or cause to be taken, such other actions as may
reasonably be requested by any other party in order to carry out the provisions
of this Agreement.
 
[Signature page follows]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
ATTEST: 
 
BERLINER COMMUNICATIONS, INC.
 
 
 
f/k/a Novo Networks, Inc.
 
 
 
 
 
 
 
 
      
                 
 
BY:
                 
Name:
NICHOLAS DAY 
 
Name:
RICHARD BERLINER
Title:
General Counsel & Secretary 
 
Title:
Chief Executive Officer & President

 
ATTEST:
 
BCI COMMUNICATIONS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
      
                 
 
BY:
                
Name:
NICHOLAS DAY 
 
Name:
RICHARD BERLINER
Title:
General Counsel & Secretary 
 
Title:
Chief Executive Officer & President



3

--------------------------------------------------------------------------------




NOTEHOLDERS:
 
 
 
 
 
WITNESS:
 
SIGMA OPPORTUNITY FUND, LLC,
 
 
 
By its Managing Member,
 
 
 
SIGMA CAPITAL ADVISORS, LLC
 
 
 
 
      
                 
 
BY:
                
Name:
 
 
Name:
THOM WAYE
Title:
 
 
Title:
Manager



WITNESS:
 
SIGMA BERLINER, LLC,
 
 
 
a Delaware limited liability company
 
 
 
By its Managing Member,
 
 
 
SIGMA CAPITAL ADVISORS, LLC
 
 
 
 
      
                 
 
BY:
                
Name:
 
 
Name:
THOM WAYE
Title:
 
 
Title:
Manager

 
WITNESS:
 
OPERIS PARTNERS I LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
      
               
 
BY:
                     
Name:
 
 
Name:
LIOR AVNERI
Title:
 
 
Title:
Managing Member

 
WITNESS:
 
PACIFIC ASSET PARTNERS,
 
 
 
A California Limited Partnership
 
 
 
 
 
 
 
 
       
                   
 
BY:
                          
Name:
 
 
Name:
ROBERT M. STAFFORD
Title:
 
 
Title:
General Partner



4

--------------------------------------------------------------------------------

